            Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  NEWNAN DIVISION

SHAWN SERRANO, on behalf of
himself and those similarly situated,

       Plaintiff,                                           Case No.
vs.

RIVAS CONTRACTING SERVICES,
LLC, a Georgia Limited Liability
Company; STEPHEN RIVAS, individually,
and JORGE RIVAS JR., individually,

       Defendants.
                                              /

                           COLLECTIVE ACTION COMPLAINT
                            AND DEMAND FOR JURY TRIAL

       Plaintiff, SHAWN SERRANO, (“Plaintiff”), on behalf of himself and those similarly

situated, by and through undersigned counsel, files this Complaint against Defendants, RIVAS

CONTRACTING SERVICES, LLC., STEPHEN RIVAS, and JORGE RIVAS JR., (collectively,

“Defendants”) and states as follows:

                                        INTRODUCTION

       1.       The FLSA is designed to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general well-

being of workers.” 29 U.S.C. § 202(a).

       2.       To achieve its purposes, the FLSA requires three things. First, the FLSA requires

overtime pay for a covered employer whose employees work in excess of forty (40) hours per

workweek. 29 U.S.C. § 207(a). And second, the FLSA establishes minimum recordkeeping

requirements for covered employers. 29 U.S.C. § 211(a); 29 U.S.C. § 516.2(a)(7).
              Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 2 of 10




         3.       Plaintiff was a non-exempt employee for Defendants, and was paid solely “day-

rates” with no overtime premiums for all hours worked.

         4.       Throughout his employment, Defendant deprived Plaintiff of proper overtime

compensation for his hours worked in excess for forty (40) hours each week.

                                         JURISDICTION

         5.       This Court has subject matter jurisdiction over Plaintiff’s FLSA claim pursuant

to 28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. § 201 et seq.

                                            PARTIES

         6.       At all times material hereto, Plaintiff was a resident of Carrolton County,

Georgia.1

         7.       At all times material hereto, RIVAS CONTRACTING SERVICES, LLC was a

Georgia Limited Liability Company.

         8.       At all times material hereto, RIVAS CONTRACTING SERVICES, LLC owned

and operated a construction business in the State of Georgia.

         9.       At all times RIVAS CONTRACTING SERVICES, LLC maintained its principle

place of business at 209 Ira Smith Rd, Carrolton, GA, 30116.

         10.      At all times material hereto, STEPHEN RIVAS owned and operated RIVAS

CONTRACTING SERVICES, LLC.

         11.      At all times material hereto, JORGE RIVAS JR., owned and operated RIVAS

CONTRACTING SERVICES, LLC.

         12.      At all times material hereto, STEPHEN RIVAS managed and operated RIVAS

CONTRACTING SERVICES, LLC on a day to day basis.



1
    The written consent of Shawn Serrano is attached as EXHIBIT A


                                                 2
             Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 3 of 10




        13.      At all times material hereto, JORGE RIVAS JR., managed and operated RIVAS

CONTRACTING SERVICES, LLC on a day to day basis.

        14.      At all times material hereto, STEPHEN RIVAS regularly exercised the authority

to hire and fire employees of RIVAS CONTRACTING SERVICES, LLC.

        15.      At all times material hereto, JORGE RIVAS JR., regularly exercised the authority

to hire and fire employees of RIVAS CONTRACTING SERVICES, LLC.

        16.      At all times material hereto, STEPHEN RIVAS determined the work schedules

for the employees of RIVAS CONTRACTING SERVICES, LLC.

        17.      At all times material hereto, JORGE RIVAS JR., determined the work schedules

for the employees of RIVAS CONTRACTING SERVICES, LLC.

        18.      At all times material hereto, STEPHEN RIVAS directed the day-to-day work of

Plaintiff.

        19.      At all times material hereto, JORGE RIVAS JR. directed the day-to-day work of

Plaintiff.

        20.      At all times material hereto, STEPHEN RIVAS controlled the finances and

operations of RIVAS CONTRACTING SERVICES, LLC.

        21.      At all times material hereto, JORGE RIVAS JR., controlled the finances and

operations of RIVAS CONTRACTING SERVICES, LLC.

        22.      At all times material hereto, JORGE RIVAS JR., was engaged in business in the

State of Georgia.

        23.      At all times material hereto, STEPHEN RIVAS was engaged in business in the

State of Georgia.




                                                 3
           Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 4 of 10




       24.     At all times material hereto, STEPHEN RIVAS was, and continues to be, an

individual resident of the State of Georgia.

       25.     At all times material hereto, JORGE RIVAS JR., was, and continues to be, an

individual resident of the State of Georgia.

                                          FLSA COVERAGE

       26.     At all times material hereto, Plaintiff regularly performed duties for Defendants

within the State of Georgia and within this judicial district.

       27.     At all times material hereto, Plaintiff was an “employee” of Defendants within the

meaning of FLSA.

       28.     At all times material hereto, Defendants were the “employers” within the meaning

of FLSA.

       29.     At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of FLSA because they simultaneously engaged in

business operations in multiple states.

       30.     At all times material hereto, Defendants were, and continue to be, an enterprise

engaged in the “production of goods for commerce” within the meaning of the FLSA.

       31.     Based upon information and belief, the annual gross revenue of Defendants was

in excess of $500,000.00 per annum during the relevant time periods.

       32.     At all times material hereto, Defendants had two (2) or more employees handling,

or otherwise working on goods or materials that had been moved in or produced for commerce,

including industrial machines, automobiles, gas, construction materials and other materials

necessary and integral to Defendants’ business operations.

       33.     Based upon information and belief, the annual gross revenue of RIVAS




                                                  4
         Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 5 of 10




CONTRACTING SERVICES, LLC was in excess of $500,000.00 per annum during the relevant

time periods.

       34.      At all times material hereto, RIVAS CONTRACTING SERVICES, LLC was an

“employer” within the meaning of FLSA.

       35.      At all times material hereto, STEPHEN RIVAS was an “employer” within the

meaning of FLSA.

       36.      At all times material hereto, JORGE RIVAS JR., was an “employer” within the

meaning of FLSA.

       37.      At all times material hereto, the work performed by the Plaintiff was directly

essential to the business performed by Defendants.

       38.      At all times material hereto, Defendants controlled the manner in which Plaintiff’s

work was performed. To that end, Defendants assigned Plaintiff his specific assignments and

dictated the specific manner in which he was required to do his work.

       39.      Plaintiff was paid a set day rate in an amount set by Defendants.

       40.      Plaintiff had little or no investment in the materials required to complete his work

for Defendants.

       41.      Plaintiff did not employ helpers and lacked the authority to hire/fire anyone to

perform the work that he was hired to do.

       42.        The work performed by Plaintiff for Defendants required no special skill.

                                    STATEMENT OF FACTS

       43.      On or about April 21, 2020, Defendants hired Plaintiff to work as a non-exempt

Crew Leader.

       44.      At all times material hereto, Plaintiff worked for Defendants performing




                                                  5
         Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 6 of 10




construction and general labor duties.

       45.     From at least April 21, 2020 and continuing through approximately December 29,

2020, Defendants failed to compensate Plaintiff at rate of one and one-half times Plaintiff’s

regular rate for all hours worked in excess of forty (40) hours in a single work week.

       46.     Plaintiff should be compensated at the rate of one and one-half times his regular

rate for those hours that Plaintiff worked in excess of forty (40) hours per week as required by

the FLSA.

       47.     Defendants have violated Title 29 U.S.C. §207 from at least April 21, 2020 and

continuing through approximately December 29, 2020, in that:

               a.     Plaintiff worked in excess of forty (40) hours per week for the period of

                      employment with Defendants;

               b.     No payments, or inadequate payments and provisions for payment, have

                      been made by Defendants to properly compensate Plaintiff at the statutory

                      rate of one and one-half times Plaintiff’s regular rate for those hours

                      worked in excess of forty (40) hours per work week as provided by the

                      FLSA.

               c.     Defendants failed to maintain proper time records as mandated by the

                      FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       48.     Plaintiff and the class members were all “Installer/Technicians” and performed

the same or similar job duties as one another in that they installed hand rails in Georgia, Ohio

and Alabama.




                                                 6
             Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 7 of 10




        49.      Further, Plaintiff and the class members were subjected to the same pay

provisions in that they were all paid a “day-rate” with no overtime premiums for all hours

worked, including all overtime hours.

        50.      Thus, the class members are owed overtime wages for the same reasons as

Plaintiff.

        51.      Defendants’ failure to properly compensate employees for hours worked in excess

of 40 hours in a workweek as required by the FLSA results from a policy or practice of failure to

assure that all “Installers/Technicians” are/were paid for overtime hours at a rate no greater than

their regular rate of pay.

        52.      This policy or practice was applicable to Plaintiff and the class members.

Application of this policy or practice does/did not depend on the personal circumstances of

Plaintiff or those joining this lawsuit. Rather, the same policy or practice which resulted in the

non-payment of overtime to Plaintiff applied and continues to apply to all class members.

Accordingly, the class members are properly defined as:

        All day-rate compensated “Installers/Technicians” who worked for
        Defendants within the last three years who were not compensated at time-
        and-one-half for all hours worked in excess of 40 hours in one or more
        workweeks.

        53.      Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and

the class members.

        54.      Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.




                                                   7
            Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 8 of 10




          55.   During the relevant period, Defendants violated § 7(a)(1) and § 15(a)(2), by

employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without

compensating such employees for their work at a rate of at least the time-and-one-half for all

hours worked in excess of 40 hours in a work week.

          56.   Defendants have acted willfully in failing to pay Plaintiff and the class members

in accordance with the law.

          57.   Defendants have failed to maintain accurate records of Plaintiff’s and the class

members’ work hours in accordance with the law.

                                      COUNT I
                VIOLATION OF 29 U.S.C. 207 OVERTIME COMPENSATION

          58.   Plaintiff realleges and incorporates paragraphs 1 through 57 as if fully set forth

herein.

          59.    From at least April 21, 2020 and continuing through approximately December

29, 2020, Plaintiff worked in excess of forty (40) hours per work week.

          60.   Plaintiff was not properly compensated at the statutory rate of one and one-half

times his regular rate of pay for the hours he worked in excess of forty (40) hours each

workweek

          61.   Plaintiff was and is entitled to be paid at the statutory rate of one and one-half

times hiss regular rate of pay for those hours worked in excess of forty (40) hours.

          62.   At all times material hereto, Defendants failed and continue to fail to maintain

proper time records as mandated by the FLSA.

          63.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate of



                                                 8
          Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 9 of 10




one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

hours per work week when it knew, or should have known, such was, and is due.

        64.    Defendants failed to properly disclose or apprise Plaintiff of his rights under the

FLSA.

        65.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

        66.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants:

               a.     An order permitting notice to issue to all similarly situated employees

                      pursuant to 29. U.S.C. §§ 216(b);

               b.     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                      practices complained of herein are in violation of the maximum hour and

                      minimum wage provisions of the FLSA;

               c.     Awarding Plaintiff overtime compensation in the amount due to him for

                      time worked in excess of forty (40) hours per work week;

               d.     Awarding Plaintiff liquidated damages in an amount equal to the overtime

                      award;

               e.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                      the litigation pursuant to 29 U.S.C. §216(b);

               f.     Awarding Plaintiff pre-judgment and/or post-judgment interest;




                                                 9
       Case 3:21-cv-00146-TCB Document 1 Filed 09/01/21 Page 10 of 10




             g.      Ordering any other further relief the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

DATED: September 1, 2021.                            Respectfully submitted,

                                                     /s/ Andrew R. Frisch
                                                     ANDREW R. FRISCH
                                                     GA Bar No. 366105
                                                     MORGAN & MORGAN, P.A.
                                                     8151 Peters Road, Suite 4000
                                                     Plantation, FL 33324
                                                     T: (954) WORKERS; F: (954) 327-3013
                                                     E-mail: AFrisch@forthepeople.com

                                                     Trial Counsel for Plaintiff




                                                10
